 1
 2
 3
 4
 5
 6
 7
 8
 9                                UNITED STATES DISTRICT COURT

10                              EASTERN DISTRICT OF CALIFORNIA

11
12    DONALD KERRY ROLLINS,                              Case No. 1:18-cv-00063-EPG

13                       Plaintiff,                      FINAL JUDGMENT AND ORDER
                                                         REGARDING PLAINTIFF’S SOCIAL
14           v.                                          SECURITY COMPLAINT
15    NANCY A. BERRYHILL, ACTING
      COMMISSIONER OF SOCIAL
16    SECURITY,
17                       Defendant.
18
19
20          This matter is before the Court on Plaintiff’s complaint for judicial review of an

21   unfavorable decision by the Commissioner of the Social Security Administration regarding his

22   applications for Disability Insurance Benefits and Supplemental Security Income. The parties

23   have consented to entry of final judgment by the United States Magistrate Judge under the

24   provisions of 28 U.S.C. § 636(c) with any appeal to the Court of Appeals for the Ninth Circuit.

25   (ECF Nos. 5, 6).

26          At a hearing on December 13, 2018, the Court heard from the parties and, having

27   reviewed the record, administrative transcript, the briefs of the parties, and the applicable law,

28



                                                        1
 1   finds as follows:1
 2            Plaintiff challenges the ALJ’s treatment of a Medical Source Statement, Exhibit 1F. The
 3   portion of the ALJ’s opinion is as follows:
 4
                       Similarly, very little weight was given to the provider who completed
 5                     the Medical Source Statement in November 2012 (Exhibit 1F). This
                       assessment also suggests that the claimant has very severe mental
 6                     problems which preclude performance for 15% or more of an 8-hour
                       day (Id.). The signature on both these documents is illegible and it
 7                     does not appear to be a medically accepted opinion under the Social
                       Security guidelines. Also, these providers have not provided
 8                     adequate justification for these conclusory statements and have not
                       provided function by function assessments.
 9
     (A.R. 27).
10
              Although the signature is illegible (A.R. 381), a comparison of signatures with other
11
     records reveals that this Medical Source Statement was written by Dr. Matthew House. (A.R.
12
     596). Moreover, Mr. House was a treating physician who evaluated Plaintiff on multiple
13
     occasions and submitted treatment records relevant to the Medical Source Statement. (A.R. 430
14
     et seq.).
15
              The ALJ’s first reason for discrediting this opinion was based on a mistake, albeit an
16
     understandable mistake given that the only attribution to Mr. House was the illegible signature.
17
     Nevertheless, Mr. House was a medically acceptable opinion. Furthermore, the identification of
18
     Mr. House at least calls into question the second reason given by the ALJ because there are
19
     treatment records relevant to the assessment, although the parties disagree as to whether they
20
     provide sufficient basis for the limitations in the Medical Source Statement.
21
              The parties also disagree as to what the ALJ would have done if he had realized the
22
     Medical Source Statement came from Dr. House. The Court believes that remand is appropriate
23
     for the ALJ to reconsider his opinion in light of this information, correcting the mistaken
24
     assumption. Because the ALJ did not realize the Medical Source Statement was from a treating
25
26
     1
       The Court provided additional explanation for its decision on the record. The proceedings were recorded as the
27   official record by electronic sound recording equipment. Transcripts are available at cost. Additionally, as a federal
     agency, the electronic sound recording files are available to the Social Security Administration at no cost. Please e-
28   mail your request to Fresno_ECRO@caed.uscourts.gov.



                                                                 2
 1   physician with associated treatment records, it is possible he would have given it more credit in a
 2   way that may have changed the resulting opinion. It is also possible he would have given it the
 3   same weight, but provided more thorough reasons for doing so consistent with evaluation of such
 4   an opinion.
 5            Accordingly, the decision of the Commissioner of the Social Security Administration is
 6   REVERSED and REMANDED for further administrative proceedings consistent with this
 7   opinion, specifically to consider the opinions in Exhibit 1F in light of the information provided
 8   above.
 9
10   IT IS SO ORDERED.

11
        Dated:      December 13, 2018                          /s/
12                                                     UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                       3
